DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiefang (Chinese Document CN 101 354 212). The reference was cited by the applicant and thus a review of the reference won’t be repeated here as the applicant provided the reference and a machine translation.
With respect to claim 1, Xiefang discloses and illustrates a batch sample preparation apparatus for preparing a geological sample for analysis, the apparatus comprising: a dryer (4) having a drying chamber (4), a sample inlet (4-1) and at least one sample outlet (lower outlet 4-2) communicating with said drying chamber (4); a comminution device (crusher 19) in selective fluid communication with said dryer (disintegrating machine 19 is fluidly communicated with the fluidized bed dryer 4 via the vibrating screen 18) to selectively receive dried sample from said at least one sample outlet (outlets of dryer 4), the comminution device for milling, crushing, and/or grinding the dried sample (the device is disclosed to be a disintegrating machine); and a source of fluid (4-4) introduced at said dryer (4) so that sample material may be transported from said dryer (4) to said comminution device (19) by fluid flow, said fluid flow also extracting the sample material from the comminution device (19) for collection and subsequent analysis; wherein the comminution device (19) includes a control inlet arranged in fluid communication with an external environment (see air inlet which communicates disintegrator 19 with dehumidifier 17 and with atmospheric inlet g), and having a control valve (see valve designation, which is not numbered, to the left of disintegrator 19) for controlling fluid flow through said control inlet for setting and facilitating pressure balancing between the dryer and comminution device, whereby opening and closing said control valve allows clearing of sample material from the comminution device prior to introduction of sample material from a following batch (the valve opening and closing provides this functionality, as the specification states the opening and closing of the valve provides this function).
With respect to claim 3, further discloses an apparatus according to claim 1, wherein the source of fluid (4-4) comprises a source of positive fluid pressure (13) introduced at said dryer (4) is illustrated in Figure 1.
With respect to claim 4, an apparatus according to claim 1, wherein the fluid is a gas (blower 13) is shown in Figure 1.
With respect to claim 5, an apparatus according to claim 3, wherein the dryer (4) is a fluid bed dryer (the dryer is described as a vibrated fluidized bed 4) comprising said source (13) of positive fluid pressure is illustrated in Figure 1.
With respect to claim 6, an apparatus according to claim 5, wherein said drying chamber has a sample bed (4-7) having holes therein (implicit feature: the bed board must comprise holes in order to allow air to flow from the bottom to the top), the source of positive fluid pressure (13) being arranged to cause fluid to flow through said holes and over said sample bed, and wherein the dryer includes agitation means (vibrating motor 4-5) located proximal to said sample bed to agitate the sample material is illustrated in Figure 1.
With respect to claim 11, an apparatus according to claim 1, further comprising at least one cyclone (5) located downstream of said dryer (4), for separating sample material from the fluid is illustrated in Figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-10, 12-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiefang.
With respect to claim 2, an apparatus according to claim 1, wherein said at least one sample outlet includes a fine dried sample disposed at an upper region of said drying chamber (4) and a coarse dried sample outlet (lower outlet 4-2) disposed toward a lower region of said drying chamber (4) is not explicitly disclosed.  However, Figure 1 illustrates upper outlets which go to a separator 5, which goes to the vibrating screen 18, which does have a fine particle outlet (18-2), thus a functional equivalent is deemed to be a slight deviation yet an obvious design choice in view of the prior art of record.
With respect to claim 7, an apparatus according to claim 6, wherein the agitation means comprises any one or more of a mechanical stirrer, PTFE balls, and ceramic balls" is disclosed as the vibrating motor is deemed to be an equivalent to the motorize stirrer.
	With respect to claim 8, an apparatus according to claim 6, wherein said coarse dried sample outlet (lower outlet 4-2) is located proximal to said sample bed (4-7). While not explicitly disclosing a valve, one of ordinary skill in the art would incorporate a valve in the outlet in order to control the extraction of coarse material to allow a flow and mix as desired for the sample.
	With respect to claim 9, the vibrating screen (18) is deemed to be a functional equivalent to the second sample bed, and thus the features are deemed to be disclosed.
	With respect to claim 10, an apparatus according to claim 2, wherein said fine dried sample outlet includes a fines outlet flow control valve operable to maintain fluid flow in balance with operation of said flow control valve. While not explicitly disclosing a valve, one of ordinary skill in the art would incorporate a valve in the outlet in order to control the extraction of fine material to allow a flow and mix as desired for the sample.
	With respect to claim 12, an apparatus according to claim 11 comprising a first cyclone disposed between said at least two sample outlets and a first inlet of the comminution device and a second cyclone disposed at an outlet of the comminution device, each cyclone having a corresponding underflow port and an overflow port is not explicitly disclosed, but this would be a mere change in position of a few elements as there is a first cyclone (1) disposed at an outlet of the crusher 19 and a second cyclone 5 that is in communication with the inlet of the crusher 19. Therefore, there are equivalent functions and the limitations are deemed to be disclosed.
With respect to claim 13, there is a further cyclone (1) arranged with the drying chamber to recirculate the sample.
With respect to claim 14, while not explicitly disclosed as such, the use of an educator to entrain a sample for reinput is obvious to one of ordinary skill in the art as device to help with the moving of the sample are mere obvious design choices. 
With respect to claims 15 and 16, the blowers 3 and 8 can provide negative pressure to the system.
With respect to claim 19, an apparatus according to claim 1 wherein the comminution device comprises an active area where the sample is crushed and wherein the airflow between the first inlet and the outlet of the comminution device transports the sample into and out of the active area is deemed to be shown in Figure 1 or an equivalent to said claim limitations as the crusher has an inlet and outlet, thus an active area where the disintegrating occurs.
With respect to claim 20, while the specifics to the comminution device are not disclosed, one of ordinary skill in the art can select an appropriate device to provide the needed surfaces for the disintegrator to perform as required. Using two surface such as two wheels or gears to crush substances are an obvious design choice.
With respect to claim 21, the device shown in Figure 1 would have fluid flow across the active area as fluid flows across the active area as the device is shown. 
With respect to claim 22, while the specifics to the comminution device are not disclosed, one of ordinary skill in the art can select an appropriate device to provide the needed surfaces for the disintegrator to perform as required. Using two surface such as two grinding discs to crush substances are an obvious design choice.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



October 24, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855